FILED
                             NOT FOR PUBLICATION                            JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLEMENT BROWN,                                   No. 07-15233

               Plaintiff - Appellant,            D.C. No. 3:06-CV-02247-JSW

  v.
                                                 MEMORANDUM *
S. ORNOSKI, Warden,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       California state prisoner Clement Brown appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

violations concerning his parole suitability hearing in 2006. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000), and may affirm on any grounds supported by the record,

Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064,

1076-77 (9th Cir. 2003). We affirm.

      The district court properly dismissed Brown’s section 1983 action because

he is barred from relitigating the same due process claim previously decided on the

merits in his federal habeas petition challenging the denial of parole in 2004—that

the Board of Prison Terms arbitrarily and capriciously relied solely or improperly

on the egregious nature of Brown’s commitment offense. See Hawkins v. Risley,

984 F.2d 321, 324-25 (9th Cir. 1993) (per curiam) (plaintiff was precluded from

relitigating under section 1983 the claims that had been litigated and decided on

the merits in his prior federal habeas case); accord Hydranautics v. FilmTec Corp.,

204 F.3d 880, 885 (9th Cir. 2000) (outlining requirements for application of

collateral estoppel or issue preclusion doctrine).

      We decline to consider Brown’s remaining contentions.

      AFFIRMED.




                                           2                                   07-15233